Harris, Justice.
The answer in this case is in conformity with approved usage in chancery pleading. It was drawn by one who had attained eminence as a skilful equity practitioner. But it is not such a pleading as the Code sanctions. The answer admits specifically, without a single exception, I believe, all the statements of the complaint. This was always regarded as proper, and frequently was required in fchancery practice; but such admissions form no part of the answer authorized by the Code. An answer now must either deny allegations found in the complaint, or state new matter. Whatever else it contains is irrelevant or redundant. Tested by this rule, the whole answer in this case is objectionable. It does not controvert a single fact stated in the complaint, or state any new fact by way of defence. Had the plaintiffs moved to strike out the whole answer as irrelevant, I do not see why the motion should not have been granted.
Having admitted the facts alleged in the complaint, the defendant proceeds to state various legal propositions and arguments, very much the same, I suppose, as will be embodied in the points presented by her counsel, when the case shall be brought to a final hearing. They should have been reserved for that occasion. This part of the answer the plaintiffs move to strike out. The motion must be granted. I feel bound, too, though it is with some regret, to grant costs of the motion.